922 So.2d 526 (2006)
STATE ex rel. Printess WILLIAMS
v.
STATE of Louisiana.
No. 2005-KH-0427.
Supreme Court of Louisiana.
January 27, 2006.
Writ granted in part; otherwise denied; case remanded. Because the face of the pleadings, see State v. Arnold, 01-1399 (La.4/12/02), 816 So.2d 289, shows that relator's convictions of attempted armed robbery and attempted first degree murder of the same victim in the same incident violate double jeopardy principles, United States v. Broce, 488 U.S. 563, 575-76, 109 S.Ct. 757, 765, 102 L.Ed.2d 927 (1989); State ex rel. Adams v. Butler, 558 So.2d 552, 553-54 (La.1990), the district court is ordered to vacate the attempted armed robbery conviction and sentence. The district court is also ordered to vacate the sentence for attempted first degree murder and to resentence relator on that charge in a manner consistent with its original "interdependent sentences [imposed] according to a scheme of punishment for [relator's] conduct as a whole." Adams, 558 So.2d at 554. In all other respects the application is denied.
TRAYLOR, J., would deny.
KNOLL, J., would deny.